



Exhibit 10.4




SECOND AMENDMENT
TO THE AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
2016 EMPLOYEE INCENTIVE PLAN
The following amendment (the “Second Amendment”) to the American Equity
Investment Life Holding Company (the “Company”) 2016 Employee Incentive Plan
(the “Plan”) was adopted by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company on February 28, 2019. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Plan.
1.    Amendment to Section 9.8. Section 9.8 is amended and replaced in its
entirety to read as follows:
9.8    “Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes or social
insurance contributions required by law to be withheld with respect to an Award
under the Plan no later than the date of the event creating tax liability (as
determined without regard to any potential application of Section 83(c)(3) of
the Code). The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax or social insurance obligations from any payment of any kind
due the Participant hereunder or otherwise. In the Committee’s discretion, the
minimum tax or social insurance obligations required by law to be withheld in
respect of Awards, or, if applicable, such other withholding amount (a “Greater
Amount”) as mutually agreed upon by the Company and the Participant, up to the
sum of all applicable statutory maximum rates (provided, in the case of a
Participant who is an “officer” of the Company as defined in Rule 16a-1(f)
promulgated pursuant to the Exchange Act (or any successor rule), that such
other amount is approved in advance by the Committee or the Board), may be paid
in whole or in part in Shares, including Shares retained by the Company from the
Award creating the obligation, valued at their Fair Market Value on the date of
retention or delivery. In particular, but not in limitation of the foregoing,
with respect to Awards of RSUs and RSAs, the Company shall withhold from the
payment of an Award and shall retain that number of Shares the Fair Market Value
of which is equal to the amount of tax required to be withheld and paid, or any
applicable Greater Amount, on the date of retention or delivery.”
2.    Effect on the Plan. Except as specifically amended by this Amendment, the
Plan shall remain in full force and effect.
3.    Governing Law. This Amendment shall be governed by and construed according
to the laws of the State of Iowa.
[signature page follows]


1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of the date first above written.


AMERICAN EQUITY INVESTMENT
LIFE HOLDING COMPANY
 
 
 
 
 
 
 
 
By:
 
 
 
Name: John M. Matovina
 
 
Title: Chief Executive Officer & President
 





2